710 So. 2d 1029 (1998)
John Davis WALKER, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-2497.
District Court of Appeal of Florida, Third District.
May 27, 1998.
Andrew F. Rier, Miami, for appellant.
Robert A. Butterworth, Attorney General, and Consuelo Maingot, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and JORGENSON and LEVY, JJ.
PER CURIAM.
We reverse defendant's convictions and remand for a new trial on the basis of the prosecutor's comments. The prosecutor described the defendant as "repulsive", and argued to the jury that he "has the face of a liar" and that he treated his wife like a dog. When she cross examined defendant, the prosecutor derogatorily compared him to an actor/used car salesman in the movie "Cadillac Man."
These comments were entirely improper. They were offensive to any notion of a fair trial and require reversal. See Perez v. State, 689 So. 2d 306, 307 (Fla. 3d DCA 1997) ("Because our system treats persons on their own individual merits, it is always wrong to call witnesses or defendants names by citing them as examples of a criminal `type'"); Duque v. State, 498 So. 2d 1334, 1337 (Fla. 2d DCA 1986); Green v. State, 427 So. 2d 1036, 1038 (Fla. 3d DCA) ("It is improper in the prosecution of persons charged with a crime for the representative of the state to apply offensive epithets to defendants or their witnesses, and to engage in vituperative characterizations of them."), review denied, 438 So. 2d 834 (Fla.1983); Jackson v. State, 421 So. 2d 15, 16 (Fla. 3d DCA 1982); Peterson v. State, 376 So. 2d 1230, 1231-32 (Fla. 4th DCA 1979), cert. denied, 386 So. 2d 642 (Fla.1980).
We find no merit in the evidentiary points on appeal.
Reversed and remanded for a new trial.